Per Curiam,
The controlling facts of this case are sufficiently presented *332in the pleadings and report of the learned master which was approved by the court below. Our examination of the record has satisfied us that there is no substantial error either in the findings of fact, or in the legal conclusions of which the decree is predicated. There appears to be nothing in either of the specifications of error that requires special notice. The questions involved are sufficiently considered in the master’s report, and for reasons there given we think the decree should be affirmed. There appears to be no reason for imposing any part of the costs on the appellee.
Decree affirmed and appeal dismissed with costs to be paid by appellant.